 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KATHLEEN EMERSON, et al.,                       No. 2:18-cv-2200 TLN DB
12                      Plaintiffs,

13              v.                                    FINDINGS AND RECOMMENDATIONS
14    KRISTA MITCHELL,

15                      Defendant.

16

17          On August 13, 2018, defendant Krista Mitchell filed a notice of removal of this action

18   from the Yolo County Superior Court, along with a motion to proceed in forma pauperis. (ECF

19   Nos. 1 & 2.) At that time defendant was proceeding in this action pro se. Accordingly, the matter

20   was referred to the undersigned in accordance with Local Rule 302(c)(21) and 28 U.S.C. §

21   636(b)(1).

22          On October 3, 2018, the undersigned issued findings and recommendations,

23   recommending that defendant’s motion to proceed in forma pauperis be denied and that this

24   action be summarily remanded to the Yolo County Superior Court for lack of subject matter

25   jurisdiction. (ECF No. 8.) On October 15, 2018, attorney Susan Wallace appeared on behalf of

26   the defendant. (ECF No. 13.) Accordingly, on October 17, 2018, the undersigned issued an order

27   referring this matter back to the assigned District Judge pursuant to Local Rule 302(c)(21). (ECF

28   No. 16.)
                                                      1
 1          On November 20, 2018, the assigned District Judge issued an order referring the

 2   resolution of defendant’s motion to proceed in forma pauperis to the undersigned. (ECF No. 19.)

 3   As stated in the findings and recommendations issued on October 3, 2018, it appears that the

 4   court lacks subject matter jurisdiction over this action. (ECF No. 8 at 4.) Accordingly,

 5   defendant’s request to proceed in forma pauperis should be denied. See Deo v. Guzman, No.

 6   2:15-cv-1824 TLN KJN, 2015 WL 5330445, at *3 (E.D. Cal. Sept. 11, 2015) (remanding due to

 7   lack of subject matter jurisdiction and denying motion to proceed in forma pauperis); Federal Nat.

 8   Mortg. Ass’n v. Rodriguez, Civil No. 13cv528 AJB (RBB), 2013 WL 941800, at *1 (S.D. Cal.

 9   Mar. 11, 2013) (“the Court sua sponte REMANDS the action to San Diego Superior Court for

10   lack of subject matter jurisdiction and DENIES as moot Defendant Vicky Rodriguez’ application

11   to proceed in forma pauperis”); Federal National Mortgage Association v. Jaime, No. C 12-4496

12   JSW, 2012 WL 13055884, at *1 (N.D. Cal. Oct. 22, 2012) (“Because . . . the Court lacks federal

13   subject matter jurisdiction, the Court denies the IFP application.”); Bent Tree Holdings, LLC v.

14   Kyser, Civ. No. S-11-3078 MCE GGH PS, 2012 WL 159616, at *2 (E.D. Cal. Jan. 18, 2012)

15   (“Given the court’s conclusion that it lacks subject matter jurisdiction in this matter, the request to

16   proceed in forma pauperis will be denied.”).

17          Accordingly, for the reasons stated above and in the October 3, 2018 findings and

18   recommendations, IT IS HEREBY RECOMMENDED that defendant’s August 13, 2018 motion

19   to proceed in forma pauperis (ECF No. 2) be denied.

20          These findings and recommendations will be submitted to the United States District Judge
21   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(1). Within fourteen (14)

22   days after these findings and recommendations are filed, any party may file written objections

23   with the court. A document containing objections should be titled “Objections to Magistrate

24   Judge’s Findings and Recommendations.” Any reply to the objections shall be served and filed

25   within 14 days after service of the objections. The parties are advised that failure to file

26   ////
27   ////

28   ////
                                                        2
 1   objections within the specified time may, under certain circumstances, waive the right to appeal

 2   the District Court’s order. See Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 3   Dated: November 27, 2018
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22   DLB:6
     DB/orders/orders.pro se/emerson2200.ifp.f&rs
23

24

25

26
27

28
                                                      3
